Title: Baltimore Tammany Society to Thomas Jefferson, 1 May 1809
From: Baltimore Tammany Society,Niles, Hezekiah,Bankson, John
To: Jefferson, Thomas


          Sir,
          The retirement of a citizen from Public life, who has possessed as long as you have, the voluntary & unlimited confidence of a free & enlightened people, excites reflections the most gratifying to the friends of humanity & the advocates of Republican Government.
          In beholding the cheerful and spontaneous, abdication of the first office of State, by one neither iritated by disappointment, satiated with power nor wearied with duties beyond his ability—we are taught, that principle is not so impracticable as its enemies woul’d represent & that in a nation able to appreciate virtue, such an example will never be without its imitators. The impossibility of popular approbation being converted to popular prejudice & the Liberties of the nation falling a sacrifice to its confidence, is thus secured, by an impartial & stated review of men & measures, periodically invited, free from any bias arising from the glare of office, or the seducements of authority—where the action of Interest fails, the imputation of flattery will not be made, & even personal enmity can not deny the sincerity of commendations, when the only reward which can flow from them, is the consciousness of Gratitude or of truth—
          Induced by these considerations The Tammany Society or Columbian  order of the City of Baltimore, composed of American Citizens, united by the bands of paitriotic friendship, & pledged to maintain the liberties of their Country, Beg leave to approach your Retirement—& tender you, their free & cordial salutations—You have ceased to occupy the first Station in our Republic—but this very circumstance has rendered you more worthy the homage of freemen. You have set the Seal of principle on your public life; & your fellow Citizens hail with exultation, the splendid example you have given, of usefulness without Interest & greatness without ambition: when the mad freaks of power, the dark intricacies of Diplomacy, & the artful machinations of competition for popular favor will be remembered only to be dispised, the example of your disinterestedness & forbearance will live in the memory of a greatful people.
          As Citizens deeply involved in the fate of their Country, the members of this Society have regarded your political course with an interest & admiration, encreasing with successive proof of your attachment to her welfare, & your zeal in her cause—we mean not to recapitulate the leading features of that policy which has for the last eight years, with parintal tenderness conducted us in the ways of prosperity & Peace, & unfolded to us the true blessings of a free Constitution. The diminution of public burdens, the reduction of the Public debt, the economical administration of Finance & the repeal of obnoxious & injurious Laws, are monuments to your honer—which will stand as beacons to succeeding navigators, against which the storms & waves of faction will exhaust themselves in vain—The opposition which you invariably encountered in your wise & benevolent exertions for the common good—the revilings and denunciations, accrimoniously poured upon you by a prostitute Press, which were as destitute of truth as of decency—have all served but to confirm your mission & sanctify your services. It has ever been the lot of the benefactors of mankind to excite a rancor in proportion to their own mildness and forbearance, & when we look to the foundations of our Religion we behold them deep laid in persecution—
          The most minute as well as most important rights of the individual & the nation, were observed & held sacred by you. We are bold to assert & do confidently beleive, that every measure of consequence, which was adopted by the General Government & approved of by you, was done with the most unmingled purity of motive, & with the soundest policy, that circumstances would admit of—If the Nation have made large pecuniary sacrifices, it was to avoid an odious & deadly alliance with transatlantic despots, & to spare the lives of Thousands of our Citizens.—You Sir, without the horrours of war have extended the Physical limits of our Republic & gathered together under the wings of the American Eagle, a various people, heretofore subject to bigotry & tyranny, But now enjoying the blessings of our Constitution & the Rights of Freemen.
          Domestic arts & Sciences have flourished beneath your guardianship. Agriculture & manufactures, the grand sourses of wealth & independance in a Democracy, have been patronised & fostered by your example and recommendation—& if Commerce have for a short time retired from her legitimate Elements, it is only again to return in safety when, the unalienable rights of a sovereign & neutral nation shall be acknowledged & respected, & the Law of Nations shall again regulate & protect maritime rights. But we even now see that the clouds which have so long hovered over & envelloped the Deep are at last about to be rolled away, dissipated & dissolved. This prosperous & momentous change is produced by an undeviating adherence, to those principles of action, which your wisdom & honesty & love of Country pointed out & approved, which the Republican Representatives of the Nation adopted & pursued & which the large Patriotic majority of the People acknowledged to be right, acquiesced in and enforced—
          That your successor will continue in the same system of measures, is fondly & confidently hoped for. Then the Belligerents of Europe will feel the necessity of doing complete justice to the violated rights & insulted dignity of our Country—
          Great & good friend of our Nation & the whole human family, farewel—The great Spirit looks down with complacency and approbation on your virteus & most peculiarly difficult Labours in the cause of Freedom and Humanity—May the days of thy age be pleasant in the Halls of thy Youth May no cloud pass between thee and thy setting sun. Thy memory shall live for ever, and future Statesmen emulate Thy fame—And when it shall please the Great Spirit to call you to himself, may the consciousness that you have fulfilled the great purposes of your creation console & support you in the last moment of this life—
          In behalf of the Society Jno Bankson Baltimore, May 1. 1809Grand SachemH Niles Secretary 
        